NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted February 13, 2008*
                            Decided February 13, 2008

                                       Before

                     Hon. JOEL M. FLAUM, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 06-3567

BETTIE PULLEN-WALKER,                           Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of
                                                Illinois, Eastern Division
      v.
                                                No. 05 C 5648
ROOSEVELT UNIVERSITY, et al.,
    Defendants-Appellees.                       John W. Darrah,
                                                Judge.

                                     ORDER

       Bettie Pullen-Walker sued Roosevelt University, its Board of Trustees, and
several university employees when she was expelled from a doctoral program. The
district court dismissed her case as barred by the doctrine of claim preclusion, and



      *
      After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2).
No. 06-3567                                                                       Page 2

Pullen-Walker filed several motions for postjudgment relief, which the district court
denied. We affirm.
       This is the second appeal arising out of the fourth of at least five civil actions
Pullen-Walker has brought against the university. The first of these, No. 04 C 3728,
was filed in the federal district court in Chicago in May 2005. Judge Coar dismissed
the complaint because the court lacked jurisdiction over all but one of the many
claims, but gave Pullen-Walker leave to file an amended complaint within a specified
time. She failed to do so, and so Judge Coar dismissed the case. Pullen-Walker
appealed, and in an unpublished order we summarily affirmed. See Pullen-Walker v.
Roosevelt Univ., No. 04-3456 (7th Cir. Nov. 4, 2004). She then petitioned this court
for a writ of mandamus, which we denied. See In re Pullen-Walker, No. 05-1113 (7th
Cir. Jan. 26, 2005).

       In October 2005 Pullen-Walker filed her fourth lawsuit against the university
(by then her second and third lawsuits, Nos. 04 C 3733 and 05 C 3600, already had
been dismissed) and requested that counsel be recruited to assist her. Judge Darrah
agreed and enlisted a lawyer who filed an amended complaint claiming
discrimination on the basis of Pullen-Walker’s age, sex, race, and disability. In July
2006, however, the district court allowed counsel to withdraw and, having been
apprised of the previous suits before other judges, dismissed the entire action on
grounds of claim preclusion. Judge Darrah added that, with respect to the claim of
disability discrimination, Pullen-Walker had failed to exhaust her administrative
remedies under the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213.

       The same day that judgment was docketed, Pullen-Walker moved for
reconsideration under Federal Rule of Civil Procedure 59(e). Judge Darrah declined.
Pullen-Walker then filed an untimely notice of appeal, which we dismissed for lack of
jurisdiction. See Pullen-Walker v. Roosevelt Univ., No. 07-2076 (7th Cir. June 22,
2005). Between August 14 and 22, 2006, Pullen-Walker filed four additional motions
for postjudgment relief; each was filed outside the 10-day limit for motions under
Rule 59(e), so all of them are properly construed as motions under Federal Rule of
Civil Procedure 60(b). See Talano v. Nw. Med. Faculty Found., Inc., 273 F.3d 757,
762 (7th Cir. 2001); Hope v. United States, 43 F.3d 1140, 1143 (7th Cir. 1994).

       Judge Darrah denied the four motions in September 2006, and Pullen-Walker
filed another notice of appeal. Our review is limited to the denial of these motions
and does not encompass the underlying July 2006 judgment. See Pullen-Walker v.
Roosevelt Univ., No. 06-3567 (7th Cir. Feb. 21, 2007) (interim order). We review a
Rule 60(b) decision only for abuse of discretion. Harrington v. City of Chicago, 433
F.3d 542, 546 (7th Cir. 2006).
No. 06-3567                                                                     Page 3

       Relief under Rule 60(b) is an extraordinary remedy granted only in
exceptional circumstances. See Karraker v. Rent-A-Center, 411 F.3d 831, 837 (7th
Cir. 2005). It is not an appropriate vehicle to raise arguments that were or should
have been raised in a timely appeal or motion under Rule 59(e), see Bordelon v.
Chicago Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000), nor is legal error
a proper ground for relief under this rule, Gleash v. Yuswak, 308 F.3d 758, 761 (7th
Cir. 2002). In her four motions, Pullen-Walker raised no issue cognizable under
Rule 60(b), and therefore we discern no abuse of discretion in the district court’s
denial of those motions.

                                                                          AFFIRMED.